--------------------------------------------------------------------------------

Legend:

Certain parts of this document have not been disclosed and have been filed
separately with the Secretary of the Securities and Exchange Commission, and are
subject to a confidential treatment request pursuant to Rule 406 of the
Securities Exchange Act of 1933. These sections have been marked with asterisks
(ie. “********”). For following information has been removed:

  Terms or Type of Term(s) Section: 1. Identifying information of a party to the
Licensing Agreement Page 1 – 1st paragraph

Page 1 – Recitals

Page 10 – Section 14

Page 11 – Section 20

Page 14 – Signature 2. Subject matter of Licensing Agreement Page 1 – Recitals

Page 2 – Section 1(b) and 1(c)

Page 3 – Section 2(a)

Exhibit B

Exhibit C – Section (b)(i) 3. Terms regarding exclusivity and duration of
license and License Option Page 3 – Section 2(a)(i) and (ii)

Page 3 – Section 2(c) 4. Rights to improvements on license and/or intellectual
property Page 4 – Section 3(c)(ii) and (iii)

Page 5 – Section 3(e)(i) and (ii) 5. Material compensation terms of the
Licensing Agreement Page 7 – Section 4(d)

Page 7 – Section 5(a) and (b)

Exhibit C – Section (a) and (b)


--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This Intellectual Property License Agreement (this “Agreement”) dated as of May
14, 2016 (the “Effective Date”) is made by and between Lexaria Bioscience Corp.,
a Nevada corporation with offices at 950, 1130 W. Pender Street, Vancouver,
British Columbia, V6E 4A4, Canada (“Licensor”), and ******* (“Licensee”).
LICENSOR and LICENSEE are sometimes referred to individually herein as a “Party”
and collectively as the “Parties”.

RECITALS

WHEREAS, LICENSEE is directly or indirectly through a Partner, as further
defined in section 1(a), engaged in the business of developing, manufacturing,
and selling marijuana-infused products pursuant to licenses issued by the State
of Colorado Department of Revenue Marijuana Enforcement Division (“MED”),
pursuant to regulations promulgated under C.R.S. § 12-43.4 -101 et seq, and the
City of *******  pursuant to regulations promulgated thereby;

WHEREAS, LICENSOR owns and holds certain intellectual property and technology
related to, including but not limited to, the development, testing, and
manufacturing process for marijuana-infused products (“Technology”), which
Technology is more specifically described in Exhibit A and detailed batch
records and formulation calculation spreadsheets provided by email on March 23,
2016, by LICENSOR to LICENSEE;

WHEREAS, LICENSEE wishes to utilize the Technology from LICENSOR, and LICENSOR
desires for LICENSEE to utilize the Technology, to create, test, manufacture and
sell marijuana-infused ******* products with or without the addition of hemp or
products using derivatives of either the marijuana or hemp plants to create
consumable and/or topical products that will always contain some ******* (“End
Products”) subject to the terms and conditions set forth herein. Such End
Products shall only be distributed and/or sold by LICENSEE or Partner as defined
in Section 1.a below to the following permitted locations (“Permitted
Locations”): properly licensed medical marijuana dispensaries, retail marijuana
stores, and marijuana delivery services that are in compliance with all local
and state licensing requirements applicable to the marijuana industry within the
State of Colorado or in any other state in which LICENSEE is permitted by this
Agreement or an addendum to the same to sell or distribute the End Products
further, the End Products are specifically prohibited from sale by LICENSEE to
or through any pharmacies, convenience stores, grocery stores, fitness clubs and
other similar traditional retail and wholesale locations. The End Products will
be classified into Product Lines (“Product Lines”) as further defined in Section
1.

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties contained in this Agreement, the Parties hereto
agree as follows:

AGREEMENT

  1.

License of Technology. Subject to the terms and conditions of this Agreement,
LICENSOR hereby grants to LICENSEE an exclusive and/or semi-exclusive (depending
on the type of Product Line), non-transferable, non-sub-licensable license, for
the Technology to develop, test, make, sell, offer for sale and distribute the
End Products consisting of the Product Lines as identified in Exhibit B during
the Term of this Agreement. LICENSOR has the right to update Exhibit A as
necessary in relation to the listed patent applications as may be required by
the patent and trademark offices during the course of prosecution.


--------------------------------------------------------------------------------

  a)

Non-transferable: The license granted by this Section 1 may not be transferred
or sublicensed by LICENSEE without LICENSOR’s written consent. However, LICENSEE
has the right to name one (1) individual sublicense partner in each Territory
(“Partner”) to facilitate its rights and obligations under this Agreement.
LICENSEE shall designate in writing to LICENSOR the Partner for LICENSOR’s
confirmation, which shall not be unreasonably withheld or delayed. Provided,
however, that the Partner agrees in writing to all obligations of LICENSEE
hereunder, including those relating to confidentiality and non-use regarding
both Parties’ Confidential Information. In the event that LICENSEE performs one
or more of its obligations under this Agreement through any such Partner, then
LICENSEE shall at all times be responsible for the performance by such Partner
of LICENSEE’s obligations hereunder, including, but not limited to, LICENSEE’S
obligations under Sections 11, 12 and 13.

        b)

Product Lines: The Parties agree to the meaning of “Product Lines” based on the
following list of examples: all products that are generally recognized as
******* shall constitute one product line (the ******* all other *******
constitute one product line (the “ ******* ”); and all constitute one product
line (the “*******”). The Parties agree that LICENSEE is not limited to
production of the End Products as identified in Schedule B to this Agreement,
but that LICENSEE may create, test, produce, and sell additional new End
Products on a non-exclusive basis that are derived from or otherwise incorporate
the Technology and such new End Products must always contain some ******* with
the caveat that all such additional End Products are only to be distributed
and/or sold to Permitted Locations as defined in Section 1. Such new End
Products are subject to Section 3(b) below.

        c)

Active Substances: Nothing in this Agreement infers applicability of the
Technology by LICENSEE for enabling active substance incorporation and
potentiation in LICENSEE’s End Products, other than derived from marijuana with
or without hemp. LICENSEE is prohibited from developing, manufacturing or
selling, whether directly or indirectly, including through its Partner, in each
Territory, any Product Lines that are marketed as the following types of
products: (i) a fat soluble vitamin product for vitamins A, D, E, and/or K,
whether in their natural or synthetic forms; (ii) a Non-Steroidal Anti
Inflammatory (NSAID) product including, but not limited to, acetaminophen,
ibuprofen, acetylsalicylic acid, diclofenac, indomethacin, and piroxicam; or
(iii) a nicotine product. LICENSEE is permitted to incorporate other active
substances within their Product Lines and the Parties agree that the End
Products as defined will always ******* and shall only be distributed and/or
sold in the Permitted Locations; and the Parties further agree that any such End
Products that incorporate active substances beyond those derived from marijuana
and/or hemp shall still fall under one of the Product Line classifications as
defined in Section 1 with all associated obligations by the LICENSEE; and the
Parties further agree there is no requirement to pay more than one set of fees
as described in Exhibit C regardless of whether more than a single active
substance is utilized in any given product.


  2)

Exclusivity and Semi-exclusivity Licenses and License Option. LICENSEE will have
the following rights to produce and sell the End Products in the state of
Colorado excluding any native lands therein (“Territory”) using the Technology
licensed pursuant to this Agreement.


--------------------------------------------------------------------------------


  a)

******* Product Line:

   
************************************************************************************
          b)

Other Product Lines: LICENSEE will also have Semi-exclusive rights, as defined
above in Section 2(a)(ii), for the term of this Agreement as per Section 4 to
launch the other Product Lines within the Territory.

          c)

License Option: Furthermore, until ******* LICENSOR will reserve one license in
each of these three named states – Washington, Oregon, and California excluding
any native lands therein – for the benefit of LICENSEE (“License Option”), to be
******* and Non-exclusive in the case of the other Product Lines, to distribute
and/or sell End Products into Permitted Locations as defined above. If and only
at such time as LICENSEE sells or causes to sell directly or through its
Partner, as described in Section 1(a) (“Exercise of License Option”), any End
Products utilizing the Technology in any or all of these additional states, then
LICENSEE does hereby agree to a license of the Technology for each state into
which it has exercised the License Option that is identical to this Agreement,
including that LICENSEE agrees to the identical fee structure and payment terms,
for each individual state, as agreed to in this Agreement (“Subsequent License
Agreement”). Each Subsequent License Agreement shall have a term of two (2)
years from the date of signing the Subsequent Agreement, except in California
where the two (2) year term of the Subsequent License Agreement in that state
shall begin at a later date than the effective date of License Option in that
state, ******* All such Subsequent License Agreements shall follow the same
terms of this Agreement except with respect to the exclusivity benefits as
described above. Subsequent License Agreements shall be considered “entered into
by the parties” and effective by both parties executing a written addendum to
this Agreement acknowledging that the parties have entered into any such
Subsequent License Agreement.

          d)

LICENSOR’s Products: LICENSOR shall not be prohibited from (i) licensing or
similar arrangements with respect to the Technology outside of the Territory,
subject to the License Option set forth above; or (ii) licensing its Technology
on the semi-exclusive basis provided for herein, at all times and in all
locations, subject to the terms of this Agreement, including the exclusivity
provisions and License Options. LICENSOR is expressly permitted to license its
Technology on any basis it chooses, at any time, for producing and
commercializing its own products, provided, however, that LICENSOR would be
considered as one of the three (3) permitted licensees in any of the territories
where LICENSEE retains semi-exclusive rights.

          e)

Severance Fee: LICENSEE may elect to end sales of a Product Line at its sole
discretion with a severance fee (“Severance Fee”) set forth in Exhibit C. If
LICENSEE elects to end sales of any Product Line, then any other licensing
provision benefits with respect to that Product Line also end at that time.


  3)

Rights and Obligations Related to the Technology. Except as expressly provided
in this section or elsewhere in this Agreement, neither Party will be deemed by
this Agreement to have been granted any license or other rights to the other
Party’s products, information or other intellectual property rights, either
expressly or by implication, estoppel or otherwise.


--------------------------------------------------------------------------------

  a)

LICENSOR Intellectual Property: LICENSOR retains full, absolute, and complete
rights to all processes covered or described in all of its patent applications
filed prior to the date of this Agreement, and any future continuations,
continuations in part or divisional applications filed thereto, including but
not limited to the US Provisional patent applications, US Utility patent
application, and the International patent application, that comprise the
Technology (“Licensor IP”), unless LICENSOR allows these applications to abandon
or lapse, or otherwise fails to protect the Technology . Except as expressly
provided for in Section 2, nothing in this Agreement or in the conduct of the
Parties shall be interpreted as preventing LICENSOR from granting to any other
person a license for use of the Technology or from using the Technology in any
manner whatsoever.

        b)

LICENSEE Intellectual Property: Any intellectual property resulting from
LICENSEE’s work, know-how, or development that does not include or rely upon the
Technology, Licensor IP or jointly owned intellectual property, as described in
this Agreement, shall be owned by LICENSEE (“Licensee IP”).

        c)

Improvements:


  i)

LICENSOR Improvements: The entire right and title to the Technology, whether or
not patentable, and any patent applications or patents based thereon, which
directly relate to and are not severable from LICENSOR IP and which are
improvements thereto by LICENSOR, its employees or others acting solely on
LICENSOR’s behalf shall be owned solely by LICENSOR (“Licensor Improvements”).
*******

        iv)

Improvements; Assignment. LICENSEE and LICENSOR hereby represent that all
Partners, employees and other persons acting on its behalf in performing its
obligations under this Agreement shall be obligated under a binding written
agreement to assign, or as it shall direct, all Joint Improvements that include
or rely on the Technology conceived or reduced to practice by such Partners,
employees or other persons acting on its behalf in accordance with this
Agreement to the benefit of LICENSOR and LICENSEE.


--------------------------------------------------------------------------------


  v)

Improvements; Confidential Information. All Improvements shall constitute
Confidential Information and shall be subject to the confidentiality provisions
set forth in this Agreement.


  d)

Inventions; Reporting:


  i)

Upon making any invention that does NOT include or rely upon the Technology
LICENSEE has no obligation to share such information of invention with LICENSOR
nor inform LICENSOR of said invention, and LICENSEE retains unrestricted rights
and ability to use, assign, license, seek patent and other forms of intellectual
property protection related to said invention. For the avoidance of doubt, any
such new invention, development, technology, and/or intellectual property
belongs solely to LICENSEE. Upon making any invention that does or does NOT
include or rely upon the Technology, LICENSOR has no obligation to share such
information of invention with LICENSEE nor inform LICENSEE of said invention,
and LICENSOR retains unrestricted rights and ability to use, assign, license,
seek patent and other forms of intellectual property protection related to said
invention.


  e)

Jointly Owned Intellectual Property: If any patent applications are filed
seeking to protect any Joint Improvements (“Jointly Owned IP”), each Party shall
be named as joint inventors. *******

          f)

No Challenge. LICENSEE expressly acknowledges and agrees that all rights in and
to the Technology shall remain vested in LICENSOR, and LICENSEE shall not assert
any rights to the Technology except as otherwise provided in this Section 3.

          g)

Notice Requirements. To the extent required by applicable rules and regulations,
including those of the MED related to packaging, LICENSEE agrees that it will
include such patent notices and other proprietary notices on all End Products or
related materials that contain any Technology as may be reasonably required by
MED or other regulators in order to give appropriate notice of all intellectual
property rights therein or pertaining thereto.

          h)

Quality Control.


  i)

LICENSEE agrees to maintain and preserve the quality of the Technology, and to
use the Technology in good faith and in a manner consistent with the uses
approved herein.

        ii)

LICENSEE shall (a) ensure that all End Products and related materials under the
Technology are developed, tested, promoted, manufactured and distributed in a
professional manner in compliance with all generally accepted industry
standards, and (b) comply in all material respects with any and all laws, rules
and regulations that are applicable to the development, testing, promotion,
manufacture and distribution of the End Products and such related materials.


--------------------------------------------------------------------------------


  i)

Prosecution and Maintenance. LICENSOR shall be solely responsible for, and have
control of, preparing, filing, prosecuting, obtaining, and maintaining the
Technology (including Provisional Patent Applications and, if any, issued
Patents). LICENSOR shall take such actions as it shall deem to be appropriate in
its discretion in connection therewith, and shall pay all costs and expenses
incurred by it in connection with the foregoing activities.

        j)

Infringement. If LICENSEE learns of any activity by a third party that might
constitute an infringement of LICENSOR’s rights in any of the Technology, or if
any third party asserts that LICENSEE’s use of the Technology constitutes
unauthorized use or infringement, LICENSEE shall so notify LICENSOR.

        k)

Enforcement. LICENSOR has the right, but not the obligation, to enforce its
rights against any third party infringement and to defend LICENSEE’s right to
use the Technology. If LICENSOR prosecutes any alleged infringement of the
Technology, or defends LICENSEE’s right to use the Technology, LICENSOR shall
control such litigation and shall bear the expense of such actions. LICENSEE
shall make all reasonable efforts to assist LICENSOR therewith, including
joining such action as a party plaintiff or providing such evidence and expert
assistance as LICENSEE may have within its control, with all costs for such
cooperation to be borne by LICENSOR. LICENSOR shall retain the award of any
damages in this case. If LICENSOR chooses to not enforce against an alleged
infringement, LICENSEE may itself enforce LICENSOR’s rights (and its own rights
as a Licensee) in the Technology, with all costs to be borne by LICENSEE.
LICENSEE shall retain the award of any damages in this case.


  4)

Term and Termination.


  a)

Term. This Agreement shall take effect upon signing by both Parties, and shall
remain in effect for the shorter of either two (2) years; or, such circumstances
as described in Section 4.c. After the conclusion of the initial Term, this
Agreement may be renewed, by written agreement by both Parties, or renegotiated
at the end of this Term to reflect the then-current economic conditions of the
marketplace and the Parties. If LICENSOR abandons all patent applications or
fails to exercise its right to file an application for the provisional patents,
LICENSOR shall immediately notify LICENSEE. In the event of such actions by
LICENSOR, and where LICENSOR fails to protect the Technology through some means
other than a patent, LICENSEE shall retain the right to immediately terminate
the Agreement.

        b)

Termination. This Agreement and the licenses granted hereunder may be terminated
prior to the expiration of the initial term or any renewal term of this
Agreement as follows:


  i)

This Agreement may be terminated by LICENSOR by written notice to LICENSEE upon
the occurrence of any of the following: (i) failure of LICENSEE to pay any
license fees for more than sixty (60) days after they become due; (ii)
LICENSEE’s violation of the provisions of Sections 7 and 8 or LICENSEE’s
material breach of any other term of this Agreement, which breach is not cured
within sixty (60) days after written notice of such breach from LICENSOR; (iii)
failure of LICENSEE to maintain all required licenses and governmental
authorizations required for the conduct of its business or to comply in all
material respects with applicable state and local laws; or (iv)LICENSEE ceases
operations, makes a general assignment for the benefit of creditors, or is the
subject of a voluntary or involuntary bankruptcy, insolvency or similar
proceeding.


--------------------------------------------------------------------------------


  ii)

This Agreement may be terminated by LICENSEE by written notice to LICENSOR in
the event of material breach by LICENSOR of its obligations or representations
and warranties under this Agreement, which breach is not cured within sixty (60)
days after written notice of such breach from LICENSEE.


  c)

This Agreement may be terminated by LICENSEE if LICENSOR allows abandonment or
lapse of all pending patent applications listed in Exhibit A or if a judgment or
decree is entered in any U.S. court proceeding holding any claim of any patent,
upon which the licensed field of use of the Technology hereunder relies, invalid
or unenforceable, which judgment or decree is not further reviewable by a
superior tribunal.

        d)

Effect of Termination. ******* If the Agreement expires without any renewal
thereof, and either LICENSOR has been granted patents for the Technology or has
not received a final refusal of patent registration, then LICENSEE must cease
and desist all utilization of the Technology. In any event, upon the natural
future expiration of all pending and issued patents as applicable related to the
Technology described herein, or at any time if the patents covering the
Technology are finally refused by the U.S. Patent Office or if LICENSOR fails to
protect the Technology, the License Agreement shall expire and LICENSEE shall
have no further payment obligations to LICENSOR.


  5)

Compensation and Payment.


  a)

In consideration for the license granted to LICENSEE under this Agreement,
LICENSEE shall pay LICENSOR certain license fees set forth in Exhibit D
(collectively, the “License Fee”). The License Fee for a period shall be paid by
LICENSEE to LICENSOR no later than the first day of each calendar month during
the Term, in U.S. funds, by check or wire transfer of immediately available
funds pursuant to the bank account identified by LICENSOR in advance of such
payment. ******* expenses when due will be a material breach of this Agreement
by LICENSEE. If any payment due to LICENSOR under this Agreement is not paid
within thirty (30) days following such Party’s written demand therefore, then
such payment shall bear interest at the rate of one and one-half percent (1.5%)
per month from the date such payment was originally due.

        b)

*******


  6)

Obligations.


  a)

Obligations of LICENSEE. LICENSEE shall be solely responsible for all costs of
producing the End Products, including raw materials and labor. LICENSEE
acknowledges and agrees that it is solely responsible for (i) procurement of
marijuana extraction machinery, marijuana, marijuana oils, hemp, hemp oils, and
other raw materials; (ii) compliance with all state and local laws relating to
production and sale of marijuana products; and (iii) procurement and maintenance
of all required licensing and permits and/or operating authorities, including
proper zoning of production and distribution facilities.


--------------------------------------------------------------------------------


  b)

Obligations of LICENSOR.


  i)

Upon execution of this Agreement, LICENSOR shall make the Technology and any
additional documents or materials not yet provided as described in Section 1
otherwise necessary to effectuate the license of the Technology contemplated
herein available for LICENSEE.

        ii)

LICENSOR shall provide LICENSEE with support in connection with LICENSEE's use
of the Technology during the term of this Agreement, with reasonable travel
expenses paid for by LICENSEE. Any such travel expenses must be approved in
advance by LICENSEE. LICENSOR shall not charge any management or professional
hourly or daily fee for such support.


  7)

Representations and Warranties.


  a)

Representations and Warranties of LICENSEE. LICENSEE represents and warrants to
LICENSOR as follows: (i) LICENSEE is a limited liability company duly organized
and in good standing under the laws of the State of Delaware; (ii) the
execution, delivery and performance of this Agreement by LICENSEE has been duly
authorized by all necessary action on the part of LICENSEE’s managers and/or
members and does not violate, conflict with, or require the consent or approval
of any third party pursuant to, any contract or legally binding obligation to
which LICENSEE is subject; (iii) this Agreement constitutes the valid and
binding obligation of LICENSEE enforceable against LICENSEE in accordance with
its terms; and (iv) LICENSEE possesses all required licenses, permits or
operating authorities necessary for its operations and the manufacture and sale
of the End Products as marijuana products and is in compliance with all
applicable state and local laws and regulations.

        b)

Representations and Warranties of LICENSOR. LICENSOR represents and warrants to
LICENSEE as follows: (i) LICENSOR is a corporation duly organized and in good
standing under the laws of the State of Nevada; (ii) the execution, delivery and
performance of this Agreement by LICENSOR has been duly authorized by all
necessary action on the part of LICENSOR’s directors and officers and does not
violate, conflict with, or require the consent or approval of any third party
pursuant to, any state or local law or regulation applicable to LICENSOR or any
contract or legally binding obligation to which LICENSOR is subject; (iii) this
Agreement constitutes the valid and binding obligation of LICENSOR enforceable
against LICENSOR in accordance with its terms; and (iv) the Technology and
Licensed Patents do not infringe any third-party rights.


  8)

Confidentiality. In addition to the Confidentiality Agreement entered into by
the Parties on September 8, 2016, at all times during the term of this Agreement
(including any renewal term) and thereafter, LICENSEE will not use or disclose
and will otherwise keep confidential any trade secrets or proprietary
information, including, but not limited to the Technology and other intellectual
property of LICENSOR (collectively, the “Confidential Information”) except to
the extent required to perform its obligations under this Agreement. Without
limitation of the foregoing, LICENSEE will hold the Confidential Information in
confidence and will (a) exercise the same degree of care, but no less than a
reasonable degree of care, to prevent its disclosure as LICENSEE would take to
safeguard its own confidential or proprietary information, and (b) limit
disclosure of Confidential Information, including any notes, extracts, analyses
or materials that would disclose Confidential Information, solely to those of
its employees who need to know the information for purposes of performing its
obligations under this Agreement and who agree to keep such information
confidential. Upon termination of this Agreement, LICENSEE shall immediately
return all Confidential Information to LICENSOR and LICENSOR shall have the
right to conduct an on-site audit of the LICENSEE within three (3) business days
of termination to ensure compliance with the terms of this Agreement, at
LICENSOR’S expense.


--------------------------------------------------------------------------------


  a)

Limitations. This section does not apply to any information that: (a) is already
lawfully in the receiving Party's possession (unless received pursuant to a
nondisclosure agreement); (b) is or becomes generally available to the public
through no fault of the receiving Party; (c) is disclosed to the receiving Party
by a third party who may transfer or disclose such information without
restriction; (d) is required to be disclosed by the receiving Party as a matter
of law (provided that the receiving Party will use all reasonable efforts to
provide the disclosing Party with prior notice of such disclosure and to obtain
a protective order therefor, with all costs to be borne by the disclosing
Party); (e) is disclosed by the receiving Party with the disclosing Party's
approval; or (f) is independently developed by the receiving Party without any
use of confidential information. In all cases, the receiving Party will use all
reasonable efforts to give the disclosing Party ten (10) days' prior written
notice of any disclosure of information under this Agreement. The Parties will
maintain the confidentiality of all confidential and proprietary information
learned pursuant to this Agreement for a period of ten (10) years from the date
of termination of this Agreement.

        b)

Saving Provision. The Parties agree and stipulate that the agreements contained
in this Section are fair and reasonable in light of all of the facts and
circumstances of their relationship; however, the Parties are aware that in
certain circumstances courts have refused to enforce certain agreements.
Therefore, in furtherance of and not in derogation of the provisions of the
preceding paragraph the parties agree that in the event a court should decline
to enforce the provisions of the preceding paragraph, that paragraph shall be
deemed to be modified to restrict non-enforcing Party’s rights under this
Agreement to the maximum extent, in both time and geography, which the court
shall find enforceable.


  9)

Injunctive Relief. The Parties agree that any breach of this Agreement by
LICENSEE shall cause LICENSOR immeasurable and irreparable harm and LICENSOR
shall be entitled to seek immediate injunctive relief from any court of
competent jurisdiction, in addition to any other remedies that LICENSOR may have
at law or in equity.

        10)

Indemnification.


  a)

LICENSEE agrees to indemnify LICENSOR and hold LICENSOR harmless from and
against any and all liabilities, losses and expenses arising from (i) LICENSEE’s
unauthorized use of the Technology; (ii) LICENSEE’s failure to comply with
applicable laws or to maintain all required licenses and governmental
authorizations; (iii) any breach of LICENSEE’s representations and warranties
set forth herein; and (iv) any liability to third parties as a result of
LICENSEE’s production, distribution and/or sale of End Products, except as to
any liability arising out of the proper use of the Technology.

        b)

LICENSOR agrees to indemnify LICENSEE and hold LICENSEE harmless from and
against any and all liabilities, losses and expenses arising from (i) any breach
of LICENSOR’s representations and warranties set forth herein; and (ii) any
claims of infringement raised by third parties as to the Technology or Licensed
Patents.


  11)

Limitation of Liability. EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY AGREED TO IN
THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR LOST
PROFITS OR FOR ANY DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY. THE FOREGOING SHALL NOT LIMIT LICENSEE’S LIABILITY FOR UNAUTHORIZED
USE BY LICENSEE OF LICENSOR’S TECHNOLOGY.


--------------------------------------------------------------------------------


12)

No Warranties. OTHER THAN THE EXPRESS WARRANTIES PROVIDED HEREIN, LICENSOR MAKES
NO EXPRESS WARRANTIES OF MERCHANTABILITY OR FITNESS OR EFFICACY FOR A PARTICULAR
PURPOSE OF THE TECHNOLOGY AND/OR ANY END PRODUCTS PRODUCED FROM SAID TECHNOLOGY
AND SHALL NOT BE HELD LIABLE FOR PROFITABILITY OF TECHNOLOGY AND/OR END PRODUCTS
OR HELD LIABLE UNDER ANY OTHER THEORY OF LIABILITY.

        13)

Insurance. For the period of time required to cover its obligations hereunder,
each Party will maintain third party provided insurance in types and amounts
customary for the type of business it conducts, and in any event reasonably
adequate to cover any liabilities arising out of its obligations hereunder.
Further, LICENSEE will maintain product liability insurance reasonably adequate
to cover any liabilities arising out of the sale and distribution of End
Products. Upon a Party’s request, the other Party will provide to the requesting
Party a certificate of insurance showing that such insurance is in place, which
certificate shall demonstrate the amounts, exclusions and deductibles of such
insurance coverage. Each Party shall notify the other Party in writing no less
than thirty (30) days prior to the cancellation, termination or modification of
the insurance coverage(s) described in the notifying Party’s insurance
certificate(s). Nothing in this Section shall in any way be construed to limit
the liability of a Party under this Agreement.


  14)

Compliance with Laws. In connection with this Agreement, LICENSEE agrees to
comply with all applicable laws, statutes and ordinances of any governmental
authority, including, but not limited to, the MED and the City of ******* , that
may be applicable to LICENSEE, its activities under this Agreement or the End
Products.

        15)

Conformance with Regulations. The Parties acknowledge and agree that this
Agreement, and the licensing of the Technology, is neither intended to convey
any ownership interest in LICENSEE to LICENSOR nor grant LICENSOR any control
over LICENSEE. In the event that the MED indicates otherwise with regards to
this Agreement or any portion thereof, then the Parties shall promptly negotiate
in good faith for a period of forty-five (45) days to modify this Agreement in
order to conform with any guidance proffered by the MED. In the event the
Parties cannot reach an agreement within forty-five (45) days’ notice by the MED
or the City that this Agreement must be reformed, this Agreement shall terminate
pursuant to Section 5 above, and the Parties shall thereafter have no further
obligation to each other hereunder.

        16)

Employees; Agents; Representatives. Employees, agents and/or representatives, if
any, of either Party, including LICENSEE’s Partner, who perform services for
either Party pursuant to this Agreement shall also be bound by the provisions of
this Agreement.

        17)

Relationship of Parties. The legal relationship of the Parties is exclusively
that of licensor and licensee and no employer-employee, principal-agent,
partnership, franchise, agency, joint venture or other legal relationship is
created by this Agreement. Neither Party shall have the authority to enter into
any contracts on behalf of the other Party.


--------------------------------------------------------------------------------


  18)

Successors; Assignment; Binding Agreement. Except as otherwise provided in this
Agreement, LICENSEE may not assign or transfer its rights or delegate its
obligations under this Agreement without LICENSOR’S prior written consent.
LICENSOR may freely assign this Agreement or any rights under this Agreement, or
delegate any duties under this Agreement without LICENSEE’s consent. This
Agreement inures to the benefit of, and shall be binding upon, the successors
and assigns of the parties to this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the Parties
and their respective successors and permitted assigns.

        19)

Modifications and Waivers. This Agreement may be amended only by a written
agreement signed by both Parties. With regard to any power, remedy or right
provided in this Agreement, no waiver or extension of time shall be effective
unless expressly contained in a writing signed by the waiving Party, no
alteration, modification or impairment shall be implied by reason of any
previous waiver, extension of time, delay or omission in exercise or other
indulgence, and waiver by any Party of the time for performance of any act or
condition hereunder does not constitute a waiver of the act or condition itself.

        20)

Notice. Except as otherwise provided in this Agreement, notices required to be
given pursuant to this Agreement shall be effective when received, and shall be
sufficient if given in writing, hand- delivered, sent by facsimile with
confirmation of receipt, sent by First Class Mail, return receipt requested (for
all types of correspondence), postage prepaid, or sent by overnight courier
service and addressed as set forth below, or as amended by either Party,
respectively, from time to time:


*******
*******
*******
*******
*******

If to LICENSOR:
Lexaria Bioscience Corp.
950, 1130 W. Pender Street
Vancouver, British Columbia
V6E 4A4
Canada
Attn: Chris Bunka

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a Party.

  21)

Entire Agreement. This Agreement, including the attached exhibits, constitutes
the entire agreement of the Parties hereto relating to the subject matter hereof
and there are no written or oral terms or representations made by either Party
other than those contained herein.

        22)

Publicity. Without the prior written consent of the other Party, neither Party
shall disclose the terms and conditions of this Agreement, except disclosure may
be made as is reasonably necessary to the disclosing Party's bankers, attorneys,
or accountants or except as may be required by law. The Parties understand and
agree that LICENSOR may be compelled by Federal or State regulators to publicly
disclose the signing of said License Agreement naming both Parties. If LICENSOR
is compelled by Federal or State regulators to publicly disclose the signing of
said License Agreement, LICENSOR will share its planned announcement with
LICENSEE beforehand for LICENSEE’s review and approval, not to be unreasonably
withheld or delayed, and it will also ensure that no compromise of the
LICENSEE’s existing secret processes or intellectual property, nor of LICENSEE`S
personal or private information occurs through this announcement.


--------------------------------------------------------------------------------


  23)

Expenses. Each Party to this Agreement shall bear all of its own expenses in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, including without limitation all fees and
expenses of its agents, representatives, counsel and accountants.

        24)

Governing Law; Jurisdiction. The validity, interpretation, construction,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Colorado, regardless of the choice of law provisions of Colorado or
any other jurisdiction.

        25)

Dispute Resolution.


  a)

Mandatory Procedures. The Parties agree that any dispute arising out of or
relating to this Agreement shall be resolved solely by means of the procedures
set forth in this Section and that such procedures constitute legally binding
obligations that are an essential provision of this Agreement. If either Party
fails to observe the procedures of this Section, as may be modified by their
written agreement, the other Party may bring an action for specific performance
of these procedures in any court in the State of Colorado.

        b)

Equitable Remedies. Although the procedures specified in this Section are the
sole and exclusive procedures for the resolution of disputes arising out of or
relating to this Agreement, either Party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, such action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.

        c)

Dispute Resolution Procedures.


  i)

Mediation. In the event any dispute arising out of or relating to this Agreement
remains unresolved within sixty (60) days from the date the affected party
informed the other party of such dispute, either party may initiate mediation
upon written notice to the other party (“Notice Date”), whereupon both parties
shall be obligated to engage in a mediation proceeding under the then current
Center for Public Resources (“CPR”) Model Procedure for Mediation of Business
Disputes (www.cpradr.org), except that specific provisions of this Article shall
override inconsistent provisions of the CPR Model Procedure. The mediator will
be selected from the CPR Panels of Neutrals. If the parties cannot agree upon
the selection of a mediator within fifteen (15) business days after the Notice
Date, then upon the request of either party, the CPR shall appoint the mediator.
The parties shall attempt to resolve the dispute through mediation until the
first of the following occurs: (i) the parties reach a written settlement, (ii)
the mediator notifies the parties in writing that they have reached an impasse,
(iii) the parties agree in writing that they have reached an impasse, or (iv)
the parties have not reached a settlement within sixty (60) days after the
Notice Date.

        ii)

If the Parties fail to resolve the dispute through mediation, or if neither
Party elects to initiate mediation, each Party shall have the right to pursue
any other remedies legally available to resolve the dispute.


  d)

Performance to Continue. Each Party shall continue to perform its undisputed
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement; provided, however, that a Party may
suspend performance of its undisputed obligations during any period in which the
other Party fails or refuses to perform its undisputed obligations. Nothing in
this Section is intended to relieve LICENSEE from its obligation to make
undisputed payments pursuant to Section 5 of this Agreement.


--------------------------------------------------------------------------------


  e)

Statute of Limitations. The Parties agree that all applicable statutes of
limitation and time-based defenses (such as estoppel and laches) shall be tolled
while the procedures set forth in this Section are pending. The Parties shall
cooperate in taking any actions necessary to achieve this result.


  26)

Attorneys’ Fees. In the event of any dispute between the parties arising out of
this Agreement, the prevailing Party shall be entitled, in addition to any other
rights and remedies it may have, to recover its reasonable attorneys’ fees and
costs.

        27)

No Interpretation Against Drafter. Each Party participated in the negotiation
and drafting of this Agreement, assisted by such legal and tax counsel as it
desired, and contributed to its revisions. Any ambiguities with respect to any
provision of this Agreement will be construed fairly as to all Parties and not
in favor of or against any Party. All pronouns and any variation thereof will be
construed to refer to such gender and number as the identity of the subject may
require. The terms “include” and “including” indicate examples of a predicate
word or clause and not a limitation on that word or clause.

        28)

Headings. The headings of Sections are provided for convenience only and will
not affect the construction or interpretation of this Agreement.

        29)

Force Majeure. Neither Party shall be liable for any delay or failure to perform
its obligations in this Agreement if such delay or failure to perform is due to
any cause or condition reasonably beyond that Party’s control, including, but
not limited to, acts of God, war, government intervention, riot, embargoes, acts
of civil or military authorities, earthquakes, fire, flood, accident, strikes,
inability to secure transportation, facilities, fuel, energy, labor or
materials.

        30)

Survival. In addition to LICENSEE’s obligation to pay LICENSOR all amounts due
hereunder, the Parties obligations under this Agreement shall survive expiration
or termination of the Agreement only as expressly provided herein

        31)

Invalidity. The invalidity or unenforceability of any term or terms of this
Agreement shall not invalidate, make unenforceable or otherwise affect any other
term of this Agreement which shall remain in full force and effect.

        32)

Severability. If any terms or provisions of this Agreement shall be found to be
illegal or unenforceable, notwithstanding, this Agreement shall remain in full
force and effect and such terms or provisions shall be deemed stricken.

        33)

Further Assurances. Upon a Party’s reasonable request, the other Party shall, at
requester’s sole cost and expense, execute and deliver all further documents and
instruments, and take all further acts, as are reasonably necessary to give full
effect to this Agreement.

        34)

Counterparts. The Parties may execute this Agreement in multiple counterparts,
each of which will constitute an original and all of which, when taken together,
will constitute one and the same agreement.


--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

IN WITNESS WHEREOF, the parties have executed this Agreement intending to be
legally bound as of the date set forth above.

“LICENSOR” “LICENSEE” LEXARIA BIOSCIENCE CORP. *******


By:      By:      John Docherty, President     ******* CEO                      
        By:           Chris Bunka, CEO      


--------------------------------------------------------------------------------


EXHIBIT A

TECHNOLOGY

The Technology consists of (1) the following five (5) U.S. Provisional Patent
Applications and one (1) PCT International Patent Application; and (2) all
technical know-how and trade secrets in regard to such named patents, including
the use, manufacture or formulation thereof, that is owned or controlled by
LICENSOR as of the Effective Date of this Agreement, as well as any future
continuations, continuations in part or divisional applications filed pursuant
to the five U.S. and one International Patent Applications. (the “Licensed
Patents”):

U.S. Provisional Patent Application No. 62/010,601, filed June 11, 2014.

U.S. Provisional Patent Application No. 62/037,706, filed August 15, 2014.

U.S. Provisional Patent Application No. 62/153,835, filed April 28, 2015.

U.S. Provisional Patent Application No. 62/161,324, filed May 14, 2015.

U.S. Utility Patent Application No. 14/735,844, filed June 10, 2015.

PCT International Patent Application No. PCT/US15/35128, filed June 10, 2015.

--------------------------------------------------------------------------------

EXHIBIT B

END PRODUCTS

Product Line Name Product Line Description ******* ******* ******* *******
******* *******


--------------------------------------------------------------------------------

EXHIBIT C

LICENSE FEE

Upon execution of this Agreement, LICENSEE shall pay to LICENSOR the License Fee
as set forth below. The License Fee shall be paid in accordance with Section 5
of this Agreement.

  (a)

Territory License Fee. LICENSEE agrees to pay to LICENSOR a signing and
exclusivity and/or semi-exclusivity (depending on the Product Lines implemented)
license fee of ******* (“Territory License Fee”). The Territory License Fee
shall be paid as follows: ******* If LICENSEE exercises a License Option
pursuant to Section 2c for additional territories, LICENSEE agrees to pay a
Territory License Fee for each additional territory.

          (b)

Usage License Fee. For each Product Line in the Territory, only for the period
of time a Product Line is actively being sold, LICENSEE agrees to pay to
LICENSOR a usage license fee of a total of ******* (the “Usage License Fee”) in
******* according to the schedule provided below in this Section. If LICENSEE
exercises a License Option pursuant to Section 2c for additional territories,
LICENSEE agrees to pay a Usage License Fee for each Product Line within each
additional territory.

          (i)

For ******* Product Line: LICENSEE will agree to pay to LICENSOR a Usage License
Fee of a total of ******* upon entering into this Agreement, as an ongoing
******* fee payable as follows: *******   with the understanding that if any of
these quarterly payments are still remaining to be paid at the end of the two
year Term of this Agreement they are due in full at that time, unless otherwise
cancelled under Section 4.b. or 4.c. of this Agreement. This Usage License Fee
schedule shall repeat for whichever Product Line LICENSEE launches first in each
additional Territory upon LICENSEE exercising its option to enter each Territory
as per Section 2;


--------------------------------------------------------------------------------


  (ii)

For All Other Product Lines: *******


  (c)

Severance Fee, if applicable. A Usage License Fee shall be paid for each Product
Line that is then in production and being sold, unless otherwise agreed to by
the Parties. As provided for in Section 2(e), LICENSEE may elect to end sales of
a Product Line at its sole discretion with a severance fee (“Severance Fee”)
immediately then due which is ******* but all other Usage License Fees are
waived. If LICENSEE elects to end sales of any Product Line, then any other
licensing provision benefits with that Product Line also end at that time.


--------------------------------------------------------------------------------